DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/17/2022 has been entered.  Claims 31-40 and 51-60 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-40  and 51-60, Species of A2 is –(C=O)- and Species of B2 is -NR3c- in the reply filed on 02/17/2022 is acknowledged.
Claims 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

6,596 - BIOFOULING RESISTANT COATINGS AND METHODS OF MAKING AND ING THE SAME
Claim Objections
Claims 31-40, 51-53, and 56-60 are objected to because of the following informalities:  for claims 31 and 53, the word “Formula” should be lowercase in each instance.  Appropriate correction is required.
Claims 31-40, 51-53, and 51-60 are objected to because of the following informalities:  in claim 31, line 12, the numbers “1” and “4” for C1-C4 should be in subscript form.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33, 35-40, and 56-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivakumar, “Novel Microarrays for Simultaneous Serodiagnosis of Multiple Antiviral Antibodies”, Plos One, 8(12): e81726/1-e81726/9.
Regarding claims 31-33 and 35-40, Sivakumar discloses a copolymer of the following formula:

    PNG
    media_image1.png
    257
    266
    media_image1.png
    Greyscale

as shown in Figure 1.  The second monomeric unit meets the limitations of formula (IV) of the instant claims wherein R1a=R1b= F (halogen); R2a=R2b=F (halogen); A1 =A2 = -C(=O)-; B1=B2=NR3c; Z1 is (CR6cR6d)s- wherein R6c =R6d=hydrogen; R5d=R5e=hydrogen; R3c=hydrogen; R11a=R11b=hydrogen; n is 0; s=1.
Regarding claims 56-57, Sivakumar discloses the copolymer is coated on plates (Abstract).  The PEB chains acts as non-biofoulant surface (Discussion, page 8).
Regarding claim 58, Sivakumar discloses an automated diagnostic system for detection of virus-specific immoglobulin (a medical device) (Abstract).
Regarding claim 59, Sivakumar discloses a microarray platform which is a container for test solutions (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-33, 35-40, 51-53, and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2017/0355799 A1) in view of  Sivakumar “Novel Microarrays for Simultaneous Serodiagnosis of Multiple Antiviral Antibodies”, PLOS ONE, 2013, 8(12), e81726/1-e81726/9.
Regarding claims 31-33 and 35-40, Veiseh discloses zwitterionic polymers or biocompatible polymers containing zwitterionic monomer and a monomer with a reactive side chain [0013].  The monomer with the reactive side chain includes a substituted aryl and –N3 for Y [0041, 0143-0145, 0151].  The substituted aryl includes one or more hydrogen atoms which may be substituted with a halogen, such as fluorine [0053].    
	However, Veiseh does not limit the first monomeric unit to be formula (II) of the instant claims.  Sivakumar et al. teaches the following monomer as shown in Figure 1:

    PNG
    media_image2.png
    221
    321
    media_image2.png
    Greyscale
.
The perfluorophenylazide shown above immobilizes virus particles and useful in a non-biofoulant polymer (Introduction, last paragraph, e81726/1).  The perfluorophenylazide meets the limitations a compound of formula (IV) of the instant claims wherein R11b=R11c=hydrogen; R11a = hydrogen; A2 is –C(=O)-; B2 is –NR3c- wherein R3c is hydrogen; R5d=R5e=hydrogen; n is 0; Z1 is –(CR6cR6d)s- wherein R6c=R6d=hydrogen and s is 1; B1 is –NR3c- wherein R3c= hydrogen; A1 is –C(=O)-; R1a=R1b=R2a=R2b=fluorine.  Since the microassay contains a sample, it is a container. The shape and dimensions of the container has not recited.  Veiseh and Sivakumar are analogous art concerned with the same field of endeavor, namely biocompatible polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a monomer with a reactive side chain per the teachings of Veiseh et al. with the perfluorophenylazide monomer per the teachings of Sivakumar et al., and the motivation to do so would have been as Sivakumar et al. suggests virus particles may be 
	Regarding claims 51-53, Veiseh discloses a biocompatible polymer containing a zwitterionic monomer, monomer with a reactive side chain, and optionally another hydrophobic monomer or a neutral hydrophilic monomer [0013].  The zwitterionic monomer includes:

    PNG
    media_image3.png
    276
    58
    media_image3.png
    Greyscale
as shown in Fig. 1B which is  sulfobetaine methacrylate.  
Regarding claims 56-59, Veiseh discloses the polymers coat medical devices in contact with biomaterial and may be used with the diagnosis of a broad spectrum of diseases, disorders, and conditions, tissue engineering, implanted sensors, drug delivery, gene transfection system, medical nanotechnology and biotechnology, and implantable medical devices [0268, 0270, 0295-0296].  Veiseh discloses implantable devices with reduced foreign body response (biofouling resistant) [0003].
Regarding claim 60, Veiseh discloses examples of medical devices includes catheters and other tubes, including urological and biliary tubes, endotracheal tubes, wound drain tubes among others [0271].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 31-40, 51, and 56-60 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned Application No. 16/892,980. 
Claims 31-40, 51, and 56-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/892,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copolymer as recited in the copending claims is similar but also includes repeating unit formula (VIII) and repeating unit of formula (IX) which anticipates or obvious over the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-40, 51, and 56-60  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,729,822 B2 (Kaner). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Kaner recite a similar copolymer but includes an additional monomer unit and medical device.  It would be expected the copolymer would be biofouling resistant.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishihara (TW201720848 A) teaches a photoreactive azide-containing copolymer.
Diep (US 8,550,256) teaches a filtration membrane with a covalently grafted fouling-resistant polymer.
Seo “Simultaneous patterning of proteins and cells through bioconjugation with photoreactable phospholipid polymers”, RSC Adv. 2017, 7, 40669-40672.
Inoue (JP 2017177754 A, See machine translation attached) discloses a functional copolymer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767